20 So.3d 987 (2009)
Pedro VALDES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-939.
District Court of Appeal of Florida, Third District.
October 21, 2009.
*988 Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Lunar C. Alvey, Assistant Attorney General, for appellee.
Before COPE, WELLS, and SALTER, JJ.
PER CURIAM.
We affirm the order of revocation of probation but reverse, in part, and remand. As the State commendably concedes, the written order of revocation improperly recites three reasons for revocation. However, only one reason was proven and pronounced orally by the court. The order must be corrected on remand to reflect the sole reason for which the court orally revoked probation.
Affirmed and remanded.